EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Binkowski (Reg. No. 58,530) on August 22, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follow: 

Replace the claim 1 as follow:
1. A light detection and ranging (LIDAR) sensor, comprising: 
an optical pulsed transmitter; and 
an optical receiver, wherein the receiver includes: 
a plurality of pixels, wherein each pixel includes a receiver circuit, wherein each receiver circuit includes:
a photosensitive input circuit having at least two terminals, wherein a first terminal is coupled to a detector voltage supply and a second terminal is coupled to a pulse voltage node; 
a logarithmic-signal circuit including at least one PN junction, wherein the P-type terminal is coupled to the pulse voltage node and the N-type terminal is coupled to a constant potential; and
an impedance-reducing circuit electrically coupled to the photosensitive input circuit and to the logarithmic-signal circuit, the impedance-reducing circuit including at least a common-gate transistor coupled to the pulse voltage node;
wherein the impedance-reducing circuit includes a bias transistor wherein the bias transistor provides DC bias current to the common-gate transistor.

2. cancelled.

3. cancelled.

Referring to Claim 4, line 1, replace “The LIDAR sensor of claim 3,” to “The LIDAR sensor of claim 1,”

Referring to Claim 6, line 1, replace “The LIDAR sensor of claim 3,” to “The LIDAR sensor of claim 1,”

Referring to Claim 8, line 1, replace “The LIDAR sensor of claim 3,” to “The LIDAR sensor of claim 1,”

Referring to claim 9, line 2, replace “a constant potential;” to “the constant potential;”
Referring to claim 9, line 5, replace “a constant potential.” to “the constant potential.”

Referring to claim 10, line 2, replace “a constant potential,” to “the constant potential,”

Referring to claim 16, line 13, replace “a constant potential,” to “the constant potential,”
Referring to claim 16, line 15, replace “a constant potential.” to “the constant potential.”

Referring to claim 17, line 13, replace “a constant potential,” to “the constant potential,”
Referring to claim 17, line 15, replace “a constant potential;” to “the constant potential;” 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Milkov et al. for a “high dynamic range receiver for a LIDAR sensor” filed October 31, 2019 has been examined.  

Claims 2 and 3 has been cancelled.
 
Allowable Subject Matter
  
Claims 1 and 4-20 are allowed.

Referring to claims 1 and 17, the following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest wherein each receiver circuit includes:
a photosensitive input circuit having at least two terminals, wherein a first terminal is coupled to a detector voltage supply and a second terminal is coupled to a pulse voltage node;
a logarithmic-signal circuit including at least one PN junction, wherein the P-type terminal is coupled to the pulse voltage node and the N-type terminal is coupled to a constant potential; and
an impedance-reducing circuit electrically coupled to the photosensitive input circuit and to the logarithmic-signal circuit, the impedance-reducing circuit including at least a common-gate transistor coupled to the pulse voltage node;
wherein the impedance-reducing circuit includes a bias transistor wherein the bias transistor provides DC bias current to the common-gate transistor.

Referring to claim 16, the following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest wherein each receiver circuit includes:
a photosensitive input circuit having at least two terminals, wherein a first terminal is coupled to a detector voltage supply and a second terminal is coupled to a pulse voltage node;
a logarithmic-signal circuit including at least one PN junction, wherein the P-type terminal is coupled to the pulse voltage node and the N-type terminal is coupled to a constant potential;
a linear-signal circuit, including a resistor coupled between the pulse voltage node and the constant potential; and
a square-root-signal circuit including a transistor including a first terminal coupled to the pulse voltage node and a second terminal coupled to the constant potential.

Claims 4-15 and 18-20 depend either directly or indirectly upon independent claims 1 and 17; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684